IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DANIEL SMITH,                           : No. 11 WAL 2017
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
ALLEGHENY COUNTY DEPARTMENT             :
OF COURT RECORDS,                       :
                                        :
                 Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.